Exhibit 10.14

AMENDED AND RESTATED

AT HOME GROUP INC.

EQUITY INCENTIVE PLAN

(Adopted as of July 22, 2016)

1.



Purpose.

The purpose of the Plan is to assist the Company with attracting, retaining,
incentivizing and motivating officers and employees of, consultants to, and
non-employee directors providing services to, the Company and its Subsidiaries
and Affiliates and to promote the success of the Company’s business by providing
such participating individuals with a proprietary interest in the performance of
the Company.  The Company believes that this incentive program will cause
participating officers, employees, consultants and non-employee directors to
increase their interest in the welfare of the Company, its Subsidiaries and
Affiliates and to align those interests with those of the stockholders of the
Company, its Subsidiaries and Affiliates.

2.



Definitions.  For purposes of the Plan:

2.1. “Adjustment Event” shall have the meaning ascribed to such term in Section
12.1.

2.2. “Affiliate” shall mean with respect to any entity, any entity that the
Company, either directly or indirectly through one or more intermediaries, is in
common control with, is controlled by or controls, each within the meaning of
the Securities Act.

2.3. “Award” means, individually or collectively, a grant of an Option,
Restricted Stock, a Restricted Stock Unit, a Stock Appreciation Right, a
Performance Award, a Dividend Equivalent Right, a Share Award or any or all of
them.

2.4. “Award Agreement” means a written or electronic agreement between the
Company and a Participant evidencing the grant of an Award and setting forth the
terms and conditions thereof.

2.5. “Board” means the Board of Directors of the Company.

2.6. “Cause”  shall mean (a) if a Participant is a party to an employment or a
severance agreement with the Company or one of the Subsidiaries in which “Cause”
is defined, the occurrence of any circumstances defined as “Cause” in such
employment or severance agreement, or (b) if a Participant is not a party to an
employment or severance agreement with the Company or one of the Subsidiaries in
which “Cause” is defined, (i) the Participant’s indictment for, or conviction or
entry of a plea of guilty or nolo contendere to (A) any felony or (B) any crime
(whether or not a felony) involving moral turpitude, fraud, theft, breach of
trust or other similar acts, whether under the laws of the United States or any
state thereof or any similar foreign law to which the Participant may be
subject, (ii) the Participant’s being or having been engaged in conduct
constituting breach of fiduciary duty, willful misconduct or gross negligence
relating to the Company or any of the Subsidiaries or the performance of the
Participant’s duties, (iii) the Participant’s willful failure to (A) follow a
reasonable and lawful directive of the Company or of the Subsidiary at which he
or she is employed or provides services, or the Board or (B) comply



--------------------------------------------------------------------------------

 



with any written rules, regulations, policies or procedures of the Company or a
Subsidiary at which he or she is employed or to which he or she provides
services which, if not complied with, would reasonably be expected to have more
than a de minimis adverse effect on the business or financial condition of the
Company, (iv) the Participant’s violation of his or her employment, consulting,
separation or similar agreement with the Company or any non-disclosure,
non-solicitation or non-competition covenant in any other agreement to which the
Participant is subject or (v) the Participant’s deliberate and continued failure
to perform his or her material duties to the Company or any of the Subsidiaries.

2.7. “Change in Control” means the occurrence of any of the following:

(a) An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any Person, immediately
after which such Person first acquires “Beneficial Ownership” (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of fifty percent (50%)
or more of the  combined voting power of the Company’s then-outstanding Voting
Securities; provided,  however, that in determining whether a Change in Control
has occurred pursuant to this Section ‎2.6(a), the acquisition of Voting
Securities in a Non-Control Acquisition (as hereinafter defined) shall not
constitute a Change in Control.  A “Non-Control Acquisition” shall mean an
acquisition by (i) an employee benefit plan (or a trust forming a part thereof)
maintained by (A) the Company or (B) any corporation or other Person the
majority of the voting power, voting equity securities or equity interest of
which is owned, directly or indirectly, by the Company (for purposes of this
definition, a “Related Entity”), (ii) the Company or any Related Entity or (iii)
any Person in connection with a Non-Control Transaction (as hereinafter
defined);

(b) The individuals who, as of the effective date of this Plan are members of
the Board (the “Incumbent Board”), cease for any reason to constitute at least a
majority of the members of the Board; provided, however, that if the election,
or nomination for election by the Company’s common stockholders, of any new
director was approved by a vote of at least two-thirds of the Incumbent Board,
such new director shall, for purposes of this Plan, be considered as a member of
the Incumbent Board; provided further,  however, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of either an actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board (a “Proxy Contest”)
including by reason of any agreement intended to avoid or settle any Proxy
Contest;  

(c) The consummation of:

(i) A merger, consolidation or reorganization (x) with or into the Company or
(y) in which securities of the Company are issued (a “Merger”), unless such
Merger is a Non-Control Transaction.  A “Non-Control Transaction” shall mean a
Merger in which:

(A) the stockholders of the Company immediately before such Merger own directly
or indirectly immediately following such Merger at least a majority of the
combined voting power of the outstanding voting

2

 

--------------------------------------------------------------------------------

 



securities of (1) the corporation resulting from such Merger (the “Surviving
Corporation”), if fifty percent (50%) or more of the combined voting power of
the then outstanding voting securities of the Surviving Corporation is not
Beneficially Owned, directly or indirectly, by another Person (a “Parent
Corporation”), or (2) if there is one or more than one Parent Corporation, the
ultimate Parent Corporation;

(B) the individuals who were members of the Board immediately prior to the
execution of the agreement providing for such Merger constitute at least a
majority of the members of the board of directors of (1) the Surviving
Corporation, if there is no Parent Corporation, or (2) if there is one or more
than one Parent Corporation, the ultimate Parent Corporation; and

(C) no Person other than (1) the Company or another corporation that is a party
to the agreement of Merger, (2) any Related Entity, (3) any employee benefit
plan (or any trust forming a part thereof) that, immediately prior to the
Merger, was maintained by the Company or any Related Entity or (4) any Person
who, immediately prior to the Merger, had Beneficial Ownership of Voting
Securities representing more than fifty percent (50%) of the combined voting
power of the Company’s then-outstanding Voting Securities, has Beneficial
Ownership, directly or indirectly, of fifty percent (50%) or more of the
combined voting power of the outstanding voting securities of (x) the Surviving
Corporation, if there is no Parent Corporation, or (y) if there is one or more
than one Parent Corporation, the ultimate Parent Corporation;

(ii) A complete liquidation or dissolution of the Company; or

(iii) The sale or other disposition of all or substantially all of the assets of
the Company and its Subsidiaries taken as a whole to any Person (other than (x)
a transfer to a Related Entity or (y) the distribution to the Company’s
stockholders of the stock of a Related Entity or any other assets).

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Company which, by reducing
the number of Voting Securities then outstanding, increases the proportional
number of shares Beneficially Owned by the Subject Person; provided that if a
Change in Control would occur (but for the operation of this sentence) as a
result of the acquisition of Voting Securities by the Company and, after such
acquisition by the Company, the Subject Person becomes the Beneficial Owner of
any additional Voting Securities and such Beneficial Ownership increases the
percentage of the then outstanding Voting Securities Beneficially Owned by the
Subject Person, then a Change in Control shall occur.

2.8. “Code” means the Internal Revenue Code of 1986, as amended.



3

 

--------------------------------------------------------------------------------

 



2.9. “Committee” means the Committee which administers the Plan as provided in
Section 3.

2.10. “Company” means At Home Group Inc., a Delaware corporation, or any
successor thereto.

2.11. “Consultant” means any consultant or advisor, other than an Employee or
Director, who is a natural person and who renders services to the Company or a
Subsidiary that (a) are not in connection with the offer and sale of the
Company’s securities in a capital raising transaction and (b) do not directly or
indirectly promote or maintain a market for the Company’s securities.

2.12. “Corporate Transaction” means (a) a merger, consolidation, reorganization,
recapitalization or other transaction or event having a similar effect on the
Company’s capital stock or (b) a liquidation or dissolution of the Company.  For
the avoidance of doubt, a Corporate Transaction may be a transaction that is
also a Change in Control.

2.13. “Covered Employee” means, for any Performance Cycle:

(a) an Employee who:

(i) as of the beginning of the Performance Cycle is an officer subject to
Section 16 of the Exchange Act, and

(ii) prior to determining Performance Objectives for the Performance Cycle
pursuant to Section 9, the Committee designates as a Covered Employee for that
Performance Cycle; provided that, if the Committee does not make the designation
in clause (ii) for a Performance Cycle, all Employees described in clause (i)
shall be deemed to be Covered Employees for purposes of this Plan, and

(b) any other Employee that the Committee designates as a Covered Employee for
that Performance Cycle. 

2.14. “Director” means a member of the Board.

2.15. “Disability” means, with respect to a Participant, a permanent and total
disability as defined in Code Section 22(e)(3).  A determination of Disability
may be made by a physician selected or approved by the Committee and, in this
respect, the Participant shall submit to any reasonable examination(s) required
by such physician upon request.  Notwithstanding the foregoing provisions of
this Section ‎2.15, in the event any Award is considered to be “deferred
compensation” as that term is defined under Section 409A and the terms of the
Award are such that the definition of  “disability” is required to comply with
the requirements of Section 409A then, in lieu of the foregoing definition, the
definition of “Disability” for purposes of such Award shall mean, with respect
to a Participant, that the Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months.



4

 

--------------------------------------------------------------------------------

 



2.16. “Division” means any of the operating units or divisions of the Company
designated as a Division by the Committee.

2.17. “Dividend Equivalent Right” means a right to receive cash or Shares based
on the value of dividends that are paid with respect to Shares.

2.18. “Effective Date” means the date of the Plan’s approval by the Board,
subject to the approval of the Company’s stockholders.

2.19. “Eligible Individual” means any Employee, Director or Consultant.

2.20. “Employee” means any individual performing services for the Company or a
Subsidiary and designated as an employee of the Company or the Subsidiary on its
payroll records.  An Employee shall not include any individual during any period
he or she is classified or treated by the Company or Subsidiary as an
independent contractor, a consultant or an employee of an employment, consulting
or temporary agency or any other entity other than the Company or Subsidiary,
without regard to whether such individual is subsequently determined to have
been, or is subsequently retroactively reclassified, as a common-law employee of
the Company or Subsidiary during such period.  An individual shall not cease to
be an Employee in the case of (i) any leave of absence approved by the Company
or (ii) transfers between locations of the Company or any Subsidiary, or between
the Company and any Subsidiaries.

2.21. “Exchange Act” means the Securities Exchange Act of 1934, as amended.

2.22. “Fair Market Value” on any date means:

(a) if the Shares are listed for trading on a national securities exchange,  the
closing price at the close of the primary trading session of the Shares on the
date of determination on the principal national securities exchange on which the
common stock is listed or admitted to trading as officially quoted in the
consolidated tape of transactions on such exchange or such other source as the
Committee deems reliable for the applicable date, or if there has been no such
closing price of the Shares on such date, on the next preceding date on which
there was such a closing price;

(b) if the Shares are not listed for trading on a national securities exchange,
the fair market value of the Shares as determined in good faith by the
Committee, and, if applicable, in accordance with Sections 409A and 422 of the
Code.

Notwithstanding the foregoing, with respect to Awards granted in connection with
an Initial Public Offering, if any, unless the Committee determines otherwise,
Fair Market Value shall mean the price at which Shares are offered to the public
by the underwriters in the Initial Public Offering.

2.23. “Incentive Stock Option” means an Option satisfying the requirements of
Section 422 of the Code and designated by the Committee as an Incentive Stock
Option.

2.24. “Initial Public Offering” means the consummation of the first public
offering of Shares pursuant to a registration statement (other than a Form S-8
or successor forms) filed with, and declared effective by, the United
States Securities and Exchange Commission.



5

 

--------------------------------------------------------------------------------

 



2.25. “Nonemployee Director” means a Director of the Board who is a “nonemployee
director” within the meaning of Rule 16b-3 promulgated under the Exchange Act.

2.26. “Nonqualified Stock Option” means an Option which is not an Incentive
Stock Option.

2.27. “Option” means a Nonqualified Stock Option or an Incentive Stock Option.

2.28. “Option Price” means the price at which a Share may be purchased pursuant
to an Option.

2.29. “Outside Director” means a Director of the Board who is an “outside
director” within the meaning of Section 162(m).

2.30. “Parent” means any corporation which is a “parent corporation” (within the
meaning of Section 424(e) of the Code) with respect to the Company.

2.31. “Participant” means an Eligible Individual to whom an Award has been
granted under the Plan.

2.32. “Performance Awards” means Performance Share Units, Performance Units,
Performance-Based Restricted Stock or any or all of them.

2.33. “Performance-Based Compensation” means any Award that, pursuant to Section
14.3, is intended to constitute “performance based compensation” within the
meaning of Section 162(m).

2.34. “Performance-Based Restricted Stock” means Shares issued or transferred to
an Eligible Individual under Section 9.2.

2.35. “Performance Cycle” means the time period specified by the Committee at
the time Performance Awards are granted during which the performance of the
Company, a Subsidiary or a Division will be measured.

2.36. “Performance Objectives” means the objectives set forth in Section 9.3 for
the purpose of determining, either alone or together with other conditions, the
degree of payout and/or vesting of Performance Awards.

2.37. “Performance Share Units” means Performance Share Units granted to an
Eligible Individual under Section 9.1(b).

2.38. “Performance Units” means Performance Units granted to an Eligible
Individual under Section 9.1(a).

2.39. “Person” shall have the meaning ascribed to such term in Section 3(a)(9)
of the Exchange Act and used in Sections 13(d) and 14(d) of the Exchange Act.



6

 

--------------------------------------------------------------------------------

 



2.40. “Plan” means this Amended and Restated At Home Group Inc. 2016 Equity
Incentive Plan, as amended from time to time.

2.41. “Plan Termination Date” means the date that is ten (10) years after the
Effective Date, unless the Plan is earlier terminated by the Board pursuant to
Section 15 hereof.

2.42.  “Restricted Stock” means Shares issued or transferred to an Eligible
Individual pursuant to Section 8.1.

2.43. “Restricted Stock Units” means rights granted to an Eligible Individual
under Section 8.2 representing a number of hypothetical Shares.

2.44. “Section 162(m)” means Section 162(m) of Code, and all regulations,
guidance, and other interpretative authority issued thereunder.

2.45. “Section 409A” means Section 409A of Code, and all regulations, guidance,
and other interpretative authority issued thereunder.

2.46. “Securities Act” means the Securities Act of 1933, as amended.

2.47. “Share Award” means an Award of Shares granted pursuant to Section 10.

2.48. “Shares” means the common stock, par value $0.01 per share, of the Company
and any other securities into which such shares are changed or for which such
shares are exchanged.

2.49. “Stock Appreciation Right” means a right to receive all or some portion of
the increase, if any, in the value of the Shares as provided in Section 6
hereof.

2.50. “Subsidiary” means (a) except as provided in subsection (b) below, any
corporation which is a subsidiary corporation within the meaning of Section
424(f) of the Code with respect to the Company and (b) in relation to the
eligibility to receive Awards other than Incentive Stock Options and continued
employment or the provision of services for purposes of Awards (unless the
Committee determines otherwise), any entity, whether or not incorporated, in
which the Company directly or indirectly owns at least twenty-five percent (25%)
of the outstanding equity or other ownership interests. 

2.51. “Ten-Percent Shareholder” means an Eligible Individual who, at the time an
Incentive Stock Option is to be granted to him or her, owns (within the meaning
of Section 422(b)(6) of the Code) stock possessing more than ten percent (10%)
of the total combined voting power of all classes of stock of the Company, a
Parent or a Subsidiary.

2.52. “Termination”, “Terminated” or “Terminates” shall mean (a) with respect to
a Participant who is an Employee, the date such Participant ceases to be
employed by the Company and its Subsidiaries, (b) with respect to a Participant
who is a Consultant, the date such Participant ceases to provide services to the
Company and its Subsidiaries or (c) with respect to a Participant who is a
Director, the date such Participant ceases to be a Director, in each case, for
any reason whatsoever (including by reason of death, Disability or adjudicated
incompetency). 

7

 

--------------------------------------------------------------------------------

 



Unless otherwise set forth in an Award Agreement, (a) if a Participant is both
an Employee and a Director and terminates as an Employee but remains as a
Director, the Participant will be deemed to have continued in employment without
interruption and shall be deemed to have Terminated upon ceasing to be a
Director and (b) if a Participant who is an Employee or a Director ceases to
provide services in such capacity and becomes a Consultant, the Participant will
thereupon be deemed to have been Terminated.

2.53. “Transition Period” means the period beginning with an Initial Public
Offering and ending as of the earlier of:

(a) the date of the first annual meeting of stockholders of the Company at which
Directors are to be elected that occurs after the close of the third calendar
year following the calendar year in which the Initial Public Offering occurs and

(b) the expiration of the “reliance period” under Treasury Regulation Section
1.162-27(f)(2).

3.



Administration.

3.1. Committee.  The Plan shall be administered by a Committee appointed by the
Board.  The Committee shall consist of at least two (2) Directors of the Board
and may consist of the entire Board; provided,  however, that (a) if the
Committee consists of less than the entire Board, then, with respect to any
Award granted to an Eligible Individual who is subject to Section 16 of the
Exchange Act, the Committee shall consist of at least two (2) Directors of the
Board, each of whom shall be a Nonemployee Director and (b) to the extent
necessary for any Award intended to qualify as Performance-Based Compensation to
so qualify, the Committee shall consist of at least two (2) Directors of the
Board, each of whom shall be an Outside Director.  For purposes of the preceding
sentence, if one or more members of the Committee is not a Nonemployee Director
or an Outside Director but recuses himself or herself or abstains from voting
with respect to a particular action taken by the Committee, then the Committee,
with respect to that action, shall be deemed to consist only of the members of
the Committee who have not recused themselves or abstained from voting.  The
acts of a majority of the total membership of the Committee at any meeting, or
the acts approved in writing by all of its members, shall be the acts of the
Committee.  All decisions and determinations by the Committee in the exercise of
its powers hereunder shall be final, binding and conclusive upon the Company,
its Subsidiaries, the Participants and all other Persons having any interest
therein. 

3.2. Board Reservation and Delegation.  

(a) Except to the extent necessary for any Award intended to qualify as
Performance-Based Compensation to so qualify, the Board may, in its discretion,
reserve to itself or exercise any or all of the authority and responsibility of
the Committee hereunder.  To the extent the Board has reserved to itself or
exercises the authority and responsibility of the Committee, the Board shall be
deemed to be acting as the Committee for purposes of the Plan and references to
the Committee in the Plan shall be to the Board.

(b) Subject to applicable law, the Board may delegate, in whole or in part, any
of the authority of the Committee hereunder (subject to such limits as may be

8

 

--------------------------------------------------------------------------------

 



determined by the Board) to any individual or committee of individuals (who need
not be  Directors), including without limitation the authority to make Awards to
Eligible Individuals who are not officers or directors of the Company or any of
its Subsidiaries and who are not subject to Section 16 of the Exchange Act.  To
the extent that the Board delegates any such authority to make Awards as
provided by this Section 3.2(b), all references in the Plan to the Committee’s
authority to make Awards and determinations with respect thereto shall be deemed
to include the Board’s delegate. 

3.3. Committee Powers.  Subject to the express terms and conditions set forth
herein, the Committee shall have all of the powers necessary to enable it to
carry out its duties under the Plan, including, without limitation, the power
from time to time to:

(a) determine those Eligible Individuals to whom Awards shall be granted under
the Plan and determine the number of Shares or amount of cash in respect of
which each Award is granted, prescribe the terms and conditions (which need not
be identical) of each such Award, including, (i) in the case of Options, the
exercise price per Share and the duration of the Option and (ii) in the case of
Stock Appreciation Rights, the Base Price per Share and the duration of the
Stock Appreciation Right, and make any amendment or modification to any
Agreement consistent with the terms of the Plan;

(b) construe and interpret the Plan and the Awards granted hereunder, establish,
amend and revoke rules, regulations and guidelines as it deems are necessary or
appropriate for the administration of the Plan, including, but not limited to,
correcting any defect, supplying any omission or reconciling any inconsistency
in the Plan or in any Award Agreement in the manner and to the extent it shall
deem necessary or advisable, including so that the Plan and the operation of the
Plan comply with Rule 16b-3 under the Exchange Act, the Code to the extent
applicable and other applicable law, and otherwise make the Plan fully
effective;

(c) determine the duration and purposes for leaves of absence which may be
granted to a Participant on an individual basis without constituting a
Termination for purposes of the Plan;

(d) cancel, with the consent of the Participant, outstanding Awards or as
otherwise permitted under the terms of the Plan;

(e) exercise its discretion with respect to the powers and rights granted to it
as set forth in the Plan; and

(f) generally, exercise such powers and perform such acts as are deemed
necessary or advisable to promote the best interests of the Company with respect
to the Plan.

3.4. Non-Uniform Determinations.   The Committee’s determinations under the Plan
need not be uniform and may be made by it selectively among Persons who receive,
or are eligible to receive, Awards (whether or not such Persons are similarly
situated).  Without limiting the generality of the foregoing, the Committee
shall be entitled, among other things, to make non-

9

 

--------------------------------------------------------------------------------

 



uniform and selective determinations, and to enter into non-uniform and
selective Award Agreements, as to the Eligible Individuals to receive Awards
under the Plan and the terms and provision of Awards under the Plan. 

3.5. Non-U.S. Employees. Notwithstanding anything herein to the contrary, with
respect to Participants working outside the United States, the Committee may
establish subplans, determine the terms and conditions of Awards, and make such
adjustments to the terms thereof as are necessary or advisable to fulfill the
purposes of the Plan taking into account matters of local law or practice,
including tax and securities laws of jurisdictions outside the United States.

3.6. Indemnification.  No member of the Committee shall be liable for any
action, failure to act, determination or interpretation made in good faith with
respect to the Plan or any transaction hereunder.  The Company hereby agrees to
indemnify each member of the Committee for all costs and expenses and, to the
extent permitted by applicable law, any liability incurred in connection with
defending against, responding to, negotiating for the settlement of or otherwise
dealing with any claim, cause of action or dispute of any kind arising in
connection with any actions in administering the Plan or in authorizing or
denying authorization to any transaction hereunder.

3.7. No Repricing of Options or Stock Appreciation Rights.  The Committee shall
have no authority to (i) make any adjustment (other than in connection with an
Adjustment Event, a Corporate Transaction or other transaction where an
adjustment is permitted or required under the terms of the Plan) or amendment,
and no such adjustment or amendment shall be made, that reduces or would have
the effect of reducing the exercise price of an Option or Base Price of a Stock
Appreciation Right previously granted under the Plan, whether through amendment,
cancellation or replacement grants or other means, or (ii) cancel for cash or
other consideration any Option whose Option Price is greater than the then Fair
Market Value of a Share or Stock Appreciation Right whose Base Price is greater
than the then Fair Market Value of a Share unless, in either case the Company’s
stockholders shall have approved such adjustment, amendment or cancellation. 

4.



Stock Subject to the Plan; Grant Limitations.

4.1. Aggregate Number of Shares Authorized for Issuance.  Subject to any
adjustment as provided in the Plan, (i) the maximum number of Shares that may be
issued pursuant to Awards granted under the Plan to senior executives of the
Company in connection with the Initial Public Offering of the Company shall not
exceed 2,478,702 Shares (the “IPO Bonus Pool”), and (ii) the maximum number of
Shares that may be issued pursuant to Awards granted under the Plan (other than
the IPO Bonus Pool) shall not exceed 7,218,053 Shares (the “Post-IPO Share
Pool”), all of which may granted pursuant to Incentive Stock Options.  The
Shares to be issued under the Plan may be, in whole or in part, authorized but
unissued Shares or issued Shares which shall have been reacquired by the Company
and held by it as treasury shares.

4.2. Individual Participant Limit.  With respect to Awards granted following the
last day of the Transition Period (or, if later, the date the Plan is approved
by the Company’s stockholders for purposes of Section 162(m)), (a) the aggregate
number of Shares that may be the subject of Options or Stock Appreciation Rights
granted in any calendar year (or in respect of the

10

 

--------------------------------------------------------------------------------

 



calendar year during which the Transition Period expires, the remainder of such
calendar year) may not exceed 3,000,000 Shares in the case of an Eligible
Individual who is not a Nonemployee Director, or 90,000 Shares in the case of a
Nonemployee Director, (b) the aggregate number of Shares that may be the subject
of Performance-Based Restricted Stock and Performance Share Units granted in any
calendar year (or in respect of the calendar year during which the Transition
Period expires, the remainder of such calendar year) may not exceed 1,000,000
Shares in the case of an Eligible Individual who is not a Nonemployee Director,
or 30,000 Shares in the case of a Nonemployee Director and (c) the maximum
dollar amount of cash or the Fair Market Value of Shares that any individual may
receive in any calendar year (or in respect of the calendar year during which
the Transition Period expires, the remainder of such calendar year) in respect
of Performance Units may not exceed $10,000,000.

4.3. Calculating Shares Available.  If an  Award or any portion thereof that is
issued from the Post-IPO Share Pool (i) expires or otherwise terminates without
all of the Shares covered by such Award having been issued or (ii) is settled in
cash (i.e., the Participant receives cash rather than Shares), such expiration,
termination or settlement will not reduce (or otherwise offset) the number of
Shares that may be available for issuance under the Plan.  If any Shares issued
pursuant to an Award are forfeited and returned back to or reacquired by the
Company because of the failure to meet a contingency or condition required to
vest such Shares in the Participant, then the Shares that are forfeited or
reacquired will again become available for issuance under the Plan.  Any Shares
tendered or withheld (i) to pay the Option Price of an Option or the Base Price
of a Stock Appreciation Right granted under this Plan or (ii) to satisfy tax
withholding obligations associated with an Award granted under this Plan shall
not become available again for issuance under this Plan.  Under no circumstances
will Shares underlying any Awards issued under the IPO Bonus Pool, once issued,
again become available for issuance under the Plan.

5.



Stock Options.

5.1. Authority of Committee.  The Committee may grant Options to Eligible
Individuals in accordance with the Plan, the terms and conditions of the grant
of which shall be set forth in an Award Agreement.  Incentive Stock Options may
be granted only to Eligible Individuals who are employees of the Company or any
of its Subsidiaries on the date the Incentive Stock Option is granted. Options
shall be subject to the following terms and provisions:

5.2. Option Price.  The Option Price or the manner in which the exercise price
is to be determined for Shares under each Option shall be determined by the
Committee and set forth in the Award Agreement; provided, however, that the
exercise price per Share under each Option shall not be less than the greater of
(i) the par value of a Share and (ii) 100% of the Fair Market Value of a Share
on the date the Option is granted (110% in the case of an Incentive Stock Option
granted to a Ten-Percent Shareholder).

5.3. Maximum Duration.  Options granted hereunder shall be for such term as the
Committee shall determine; provided that an Incentive Stock Option shall not be
exercisable after the expiration of ten (10) years from the date it is granted
(five (5) years in the case of an Incentive Stock Option granted to a
Ten-Percent Shareholder) and a Nonqualified Stock Option shall not be
exercisable after the expiration of ten (10) years from the date it is granted;
provided,

11

 

--------------------------------------------------------------------------------

 



further, however, that (i) unless the Committee provides otherwise, an Option
(other than an Incentive Stock Option) may, upon the death of the Participant
prior to the expiration of the Option, be exercised for up to one (1) year
following the date of the Participant’s death (but in no event beyond the date
on which the Option otherwise would expire by its terms), and (ii) if, at the
time an Option (other than an Incentive Stock Option) would otherwise expire at
the end of its term, the exercise of the Option is prohibited by applicable law
or the Company’s insider trading policy, the term shall be extended until thirty
(30) days after the prohibition no longer applies.  The Committee may,
subsequent to the granting of any Option, extend the period within which the
Option may be exercised (including following a Participant’s Termination), but
in no event shall the period be extended to a date that is later than the
earlier of the latest date on which the Option could have been exercised and the
10th anniversary of the date of grant of the Option, except as otherwise
provided herein in this Section 5.3.

5.4. Vesting.  The Committee shall determine and set forth in the applicable
Award Agreement the time or times at which an Option shall become vested and
exercisable; provided that no Award granted to an Employee that vests solely
based on the performance of services shall have a vesting period of less than
one year.  To the extent not exercised, vested installments shall accumulate and
be exercisable, in whole or in part, at any time after becoming exercisable, but
not later than the date the Option expires.  The Committee may accelerate the
exercisability of any Option or portion thereof at any time.

5.5. Limitations on Incentive Stock Options.  To the extent that the aggregate
Fair Market Value (determined as of the date of the grant) of Shares with
respect to which Incentive Stock Options granted under the Plan and “incentive
stock options” (within the meaning of Section 422 of the Code) granted under all
other plans of the Company or its Subsidiaries (in either case determined
without regard to this Section 5.5) are exercisable by a Participant for the
first time during any calendar year exceeds $100,000, such Incentive Stock
Options shall be treated as Nonqualified Stock Options.  In applying the
limitation in the preceding sentence in the case of multiple Option grants,
unless otherwise required by applicable law, Options which were intended to be
Incentive Stock Options shall be treated as Nonqualified Stock Options according
to the order in which they were granted such that the most recently granted
Options are first treated as Nonqualified Stock Options.

5.6. Method of Exercise.  The exercise of an Option shall be made only by giving
notice in the form and to the Person designated by the Company, specifying the
number of Shares to be exercised and, to the extent applicable, accompanied by
payment therefor and otherwise in accordance with the Award Agreement pursuant
to which the Option was granted.  The Option Price for any Shares purchased
pursuant to the exercise of an Option shall be paid in any of, or any
combination of,  the following forms:  (a) cash or its equivalent (e.g., a
check) or (b) if permitted by the Committee, the transfer, either actually or by
attestation, to the Company of Shares that have been held by the Participant for
at least six (6) months (or such lesser period as may be permitted by the
Committee) prior to the exercise of the Option, such transfer to be upon such
terms and conditions as determined by the Committee or (c) in the form of other
property as determined by the Committee.   In addition, (i) the Committee may
provide for the payment of the Option Price through Share withholding as a
result of which the number of Shares issued upon exercise of an Option would be
reduced by a number of Shares having a Fair Market Value equal to the Option
Price and (ii)  an Option may be exercised through a registered broker-dealer
pursuant

12

 

--------------------------------------------------------------------------------

 



to such cashless exercise procedures that are, from time to time, deemed
acceptable by the Committee.  No fractional Shares (or cash in lieu thereof)
shall be issued upon exercise of an Option and the number of Shares that may be
purchased upon exercise shall be rounded down to the nearest number of whole
Shares.

5.7. Rights of Participants.  No Participant shall be deemed for any purpose to
be the owner of any Shares subject to any Option unless and until (a) the Option
shall have been exercised with respect to such Shares pursuant to the terms of
the applicable Award Agreement, (b) the Company shall have issued and delivered
Shares (whether or not certificated) to the Participant, a securities broker
acting on behalf of the Participant or such other nominee of the Participant and
(c) the Participant’s name, or the name of his or her broker or other
nominee, shall have been entered as a shareholder of record on the books of the
Company.  Thereupon, the Participant shall have full voting, dividend and other
ownership rights with respect to such Shares, subject to such terms and
conditions as may be set forth in the applicable Award Agreement.

5.8. Effect of Change in Control.  Any specific terms applicable to an Option in
the event of a Change in Control and not otherwise provided in the Plan shall be
set forth in the applicable Award Agreement.

6.



Stock Appreciation Rights.

6.1. Grant.  The Committee may grant Stock Appreciation Rights to Eligible
Individuals in accordance with the Plan, the terms and conditions of which shall
be set forth in an Award Agreement.  A Stock Appreciation Right may be granted
(a) at any time if unrelated to an Option or (b) if related to an Option, either
at the time of grant or at any time thereafter during the term of the
Option.  Awards of Stock Appreciation Rights shall be subject to the following
terms and provisions.

6.2. Terms; Duration.  Stock Appreciation Rights shall contain such terms and
conditions as to exercisability, vesting and duration as the Committee shall
determine, but in no event shall they have a term of greater than ten (10)
years;  provided,  however, that unless the Committee provides otherwise, (i) a
Stock Appreciation Right may, upon the death of the Participant prior to the
expiration of the Award, be exercised for up to one (1) year following the date
of the Participant’s death (but in no event beyond the date on which the Stock
Appreciation Right otherwise would expire by its terms) and (ii) if, at the time
a Stock Appreciation Right would otherwise expire at the end of its term, the
exercise of the Stock Appreciation Right is prohibited by applicable law or the
Company’s insider trading policy, the term shall be extended until thirty (30)
days after the prohibition no longer applies.  The Committee may, subsequent to
the granting of any Stock Appreciation Right, extend the period within which the
Stock Appreciation Right may be exercised (including following a Participant’s
Termination), but in no event shall the period be extended to a date that is
later than the earlier of the latest date on which the Stock Appreciation Right
could have been exercised and the 10th anniversary of the date of grant of the
Stock Appreciation Right, except as otherwise provided herein in this Section
6.2.

6.3. Vesting.  The Committee shall determine and set forth in the applicable
Award Agreement the time or times at which a Stock Appreciation Right shall
become vested and exercisable.  To the extent not exercised, vested installments
shall accumulate and be exercisable,

13

 

--------------------------------------------------------------------------------

 



in whole or in part, at any time after becoming exercisable, but not later than
the date the Stock Appreciation Right expires.  The Committee may accelerate the
exercisability of any Stock Appreciation Right or portion thereof at any time.

6.4. Amount Payable.  Upon exercise of a Stock Appreciation Right, the
Participant shall be entitled to receive an amount determined by multiplying (i)
the excess of the Fair Market Value of a Share on the last business day
preceding the date of exercise of such Stock Appreciation Right over the Fair
Market Value of a Share on the date the Stock Appreciation Right was granted
(the “Base Price”) by (ii) the number of Shares as to which the Stock
Appreciation Right is being exercised (the “SAR Payment
Amount”).  Notwithstanding the foregoing, the Committee may limit in any manner
the amount payable with respect to any Stock Appreciation Right by including
such a limit in the Award Agreement evidencing the Stock Appreciation Right at
the time it is granted.

6.5. Method of Exercise.  Stock Appreciation Rights shall be exercised by a
Participant only by giving notice in the form and to the Person designated by
the Company, specifying the number of Shares with respect to which the Stock
Appreciation Right is being exercised. 

6.6. Form of Payment.  Payment of the SAR Payment Amount may be made in the
discretion of the Committee solely in whole Shares having an aggregate Fair
Market Value equal to the SAR Payment Amount, solely in cash or in a combination
of cash and Shares.  If the Committee decides to make full payment in Shares and
the amount payable results in a fractional Share, payment shall be rounded down
to the nearest whole Share.

6.7. Effect of Change in Control.  Any specific terms applicable to a Stock
Appreciation Right in the event of a Change in Control and not otherwise
provided in the Plan shall be set forth in the applicable Award Agreement.

7.



Dividend Equivalent Rights.

The Committee may grant Dividend Equivalent Rights, either in tandem with an
Award or as a separate Award, to Eligible Individuals in accordance with the
Plan.  The terms and conditions applicable to each Dividend Equivalent Right
shall be specified in the Award Agreement evidencing the Award.  Amounts payable
in respect of Dividend Equivalent Rights may be payable currently or, may be,
deferred until the lapsing of restrictions on such Dividend Equivalent Rights or
until the vesting, exercise, payment, settlement or other lapse of restrictions
on the Award to which the Dividend Equivalent Rights relate; provided,  however,
that a Dividend Equivalent Right granted in tandem with another Award that vests
based on the achievement of performance goals shall be subject to restrictions
and risk of forfeiture to the same extent as the Awards with respect to which
such dividends are payable.  In the event that the amount payable in respect of
Dividend Equivalent Rights is to be deferred, the Committee shall determine
whether such amount is to be held in cash or reinvested in Shares or deemed
(notionally) to be reinvested in Shares.  Dividend Equivalent Rights may be
settled in cash or Shares or a combination thereof, in a single installment or
multiple installments, as determined by the Committee. 



14

 

--------------------------------------------------------------------------------

 



8.



Restricted Stock; Restricted Stock Units.

8.1. Restricted Stock.  The Committee may grant Awards of Restricted Stock to
Eligible Individuals in accordance with the Plan, the terms and conditions of
which shall be set forth in an Award Agreement.  Each Award Agreement shall
contain such restrictions, terms and conditions as the Committee may, in its
discretion, determine and (without limiting the generality of the foregoing)
such Award Agreements may require that an appropriate legend be placed on Share
certificates. With respect to Shares in a book entry account in a  Participant’s
name, the Committee may cause appropriate stop transfer instructions to be
delivered to the account custodian, administrator or the Company’s corporate
secretary as determined by the Committee in its sole discretion.  Awards of
Restricted Stock shall be subject to the following terms and provisions:

(a) Rights of Participant.  Shares of Restricted Stock granted pursuant to an
Award hereunder shall be issued in the name of the Participant as soon as
reasonably practicable after the Award is granted provided that the Participant
has executed an Award Agreement evidencing the Award (which, in the case of an
electronically distributed Award Agreement, shall be deemed to have been
executed by an acknowledgement of receipt or in such other manner as the
Committee may prescribe) and any other documents which the Committee may require
as a condition to the issuance of such Shares.  At the discretion of the
Committee, Shares issued in connection with an Award of Restricted Stock may be
held in escrow by an agent (which may be the Company) designated by the
Committee.  Unless the Committee determines otherwise and as set forth in the
Award Agreement, upon the issuance of the Shares, the Participant shall have all
of the rights of a shareholder with respect to such Shares, including the right
to vote the Shares and to receive all dividends or other distributions paid or
made with respect to the Shares.

(b) Terms and Conditions.   Each Award Agreement shall specify the number of
Shares of Restricted Stock to which it relates, the conditions which must be
satisfied in order for the Restricted Stock to vest and the circumstances under
which the Award will be forfeited.

(c) Delivery of Shares.  Upon the lapse of the restrictions on Shares of
Restricted Stock, the Committee shall cause a stock certificate or evidence of
book entry Shares to be delivered to the Participant with respect to such Shares
of Restricted Stock, free of all restrictions hereunder. 

(d) Treatment of Dividends.  At the time an Award of Restricted Stock is
granted, the Committee may, in its discretion, determine that the payment to the
Participant of dividends, or a specified portion thereof, declared or paid on
such Shares by the Company shall be (i) deferred until the lapsing of the
restrictions imposed upon such Shares and (ii) held by the Company for the
account of the Participant until such time; provided,  however, that a dividend
payable in respect of Restricted Stock that vests based on the achievement of
performance goals shall be subject to restrictions and risk of forfeiture to the
same extent as the Restricted Stock with respect to which such dividends are
payable.  In the event that dividends are to be deferred, the Committee shall
determine whether such dividends are to be reinvested in Shares (which shall be
held as additional

15

 

--------------------------------------------------------------------------------

 



Shares of Restricted Stock) or held in cash.  Payment of deferred dividends in
respect of Shares of Restricted Stock (whether held in cash or as additional
Shares of Restricted Stock), shall be made upon the lapsing of restrictions
imposed on the Shares in respect of which the deferred dividends were paid, and
any dividends deferred in respect of any Shares of Restricted Stock shall be
forfeited upon the forfeiture of such Shares.

(e) Effect of Change in Control.  Any specific terms applicable to Restricted
Stock in the event of a Change in Control and not otherwise provided in the
Plan shall be set forth in the applicable Award Agreement.

8.2. Restricted Stock Unit Awards.  The Committee may grant Awards of Restricted
Stock Units to Eligible Individuals in accordance with the Plan, the terms and
conditions of which shall be set forth in an Award Agreement.  Each such Award
Agreement shall contain such restrictions, terms and conditions as the Committee
may, in its discretion, determine.  Awards of Restricted Stock Units shall be
subject to the following terms and provisions:

(a) Payment of Awards.  Each Restricted Stock Unit shall represent the right of
the Participant to receive one Share upon vesting of the Restricted Stock Unit
or on any later date specified by the Committee; provided,  however, that the
Committee may provide for the settlement of Restricted Stock Units in cash equal
to the Fair Market Value of the Shares that would otherwise be delivered to the
Participant (determined as of the date of the Shares would have been delivered),
or a combination of cash and Shares.  The Committee may, at the time a
Restricted Stock Unit is granted, provide a limitation on the amount payable in
respect of each Restricted Stock Unit.  

(b) Effect of Change in Control.  Any specific terms applicable to Restricted
Stock Units in the event of a Change in Control and not otherwise provided in
the Plan shall be set forth in the applicable Award Agreement.

9.



Performance Awards.

9.1. Performance Units and Performance Share Units.  The Committee may grant
Awards of Performance Units and/or Performance Share Units to Eligible
Individuals in accordance with the Plan, the terms and conditions of which shall
be set forth in an Award Agreement.  Awards of Performance Units and Performance
Share Units shall be subject to the following terms and provisions:

(a) Performance Units.  Performance Units shall be denominated in a specified
dollar amount and, contingent upon the attainment of specified Performance
Objectives within the Performance Cycle and such other vesting conditions as may
be determined by the Committee (including without limitation, a continued
employment requirement following the end of the applicable Performance Cycle),
represent the right to receive payment as provided in Sections 9.1(c) and (d) of
the specified dollar amount or a percentage or multiple of the specified dollar
amount depending on the level of Performance Objective attained.  The Committee
may at the time a Performance Unit is granted specify a maximum amount payable
in respect of a vested Performance Unit.



16

 

--------------------------------------------------------------------------------

 



(b) Performance Share Units.  Performance Share Units shall be denominated in
Shares and, contingent upon the attainment of specified Performance Objectives
within the Performance Cycle and such other vesting conditions as may be
determined by the Committee, (including without limitation, a continued
employment requirement following the end of the applicable Performance Cycle),
represent the right to receive payment as provided in Sections 9.1(c) and (d) of
the Fair Market Value of a Share on the date the Performance Share Unit became
vested or any other date specified by the Committee.  The Committee may at the
time a Performance Share Unit is granted specify a maximum amount payable in
respect of a vested Performance Share Unit. 

(c) Terms and Conditions; Vesting and Forfeiture.   Each Award Agreement shall
specify the number of Performance Units or Performance Share Units to which it
relates, the Performance Objectives and other conditions which must be satisfied
in order for the Performance Units or Performance Share Units to vest and the
Performance Cycle within which such Performance Objectives must be satisfied and
the circumstances under which the Award will be forfeited.

(d) Payment of Awards.  Subject to Section 9.3(c), payment to Participants in
respect of vested Performance Share Units and Performance Units shall be made as
soon as practicable after the last day of the Performance Cycle to which such
Award relates or at such other time or times as the Committee may determine that
the Award has become vested. Such payments may be made entirely in Shares valued
at their Fair Market Value, entirely in cash or in such combination of Shares
and cash as the Committee in its discretion shall determine at any time prior to
such payment.

9.2. Performance-Based Restricted Stock.  The Committee, may grant Awards of
Performance-Based Restricted Stock to Eligible Individuals in accordance with
the Plan, the terms and conditions of which shall be set forth in an Award
Agreement.  Each Award Agreement may require that an appropriate legend be
placed on Share certificates.   With respect to Shares in a book entry account
in a  Participant’s name, the Committee may cause appropriate stop transfer
instructions to be delivered to the account custodian, administrator or the
Company’s corporate secretary as determined by the Committee in its sole
discretion.  Awards of Performance-Based Restricted Stock shall be subject to
the following terms and provisions:

(a) Rights of Participant.  Performance-Based Restricted Stock shall be issued
in the name of the Participant as soon as reasonably practicable after the Award
is granted or at such other time or times as the Committee may determine;
provided, however, that no Performance-Based Restricted Stock shall be issued
until the Participant has executed an Award Agreement evidencing the Award
(which, in the case of an electronically distributed Award Agreement, shall be
deemed to have been executed by an acknowledgement of receipt or in such other
manner as the Committee may prescribe), and any other documents which the
Committee may require as a condition to the issuance of such Performance-Based
Restricted Stock.  At the discretion of the Committee, Shares issued in
connection with an Award of Performance-Based Restricted Stock may be held in
escrow by an agent (which may be the Company) designated by the
Committee.  Unless the Committee determines otherwise and as set forth in the
Award Agreement, upon issuance of the Shares, the Participant shall have all of
the rights of a shareholder with

17

 

--------------------------------------------------------------------------------

 



respect to such Shares, including the right to vote the Shares and to receive
all dividends or other distributions paid or made with respect to the Shares.

(b) Terms and Conditions.   Each Award Agreement shall specify the number of
Shares of Performance-Based Restricted Stock to which it relates, the
Performance Objectives and other conditions which must be satisfied in order for
the Performance-Based Restricted Stock to vest, the Performance Cycle within
which such Performance Objectives must be satisfied and the circumstances under
which the Award will be forfeited; provided, however, that no Performance Cycle
for Performance-Based Restricted Stock shall be less than one (1) year.

(c) Treatment of Dividends.  At the time the Award of Performance-Based
Restricted Stock is granted, the Committee may, in its discretion, determine
that the payment to the Participant of dividends, or a specified portion
thereof, declared or paid on Shares represented by such Award which have been
issued by the Company to the Participant shall be (i) deferred until the lapsing
of the restrictions imposed upon such Performance-Based Restricted Stock and
(ii) held by the Company for the account of the Participant until such time;
provided,  however, that a dividend payable in respect of Performance-Based
Restricted Stock shall be subject to restrictions and risk of forfeiture to the
same extent as the Performance-Based Restricted Stock with respect to which such
dividends are payable.  In the event that dividends are to be deferred, the
Committee shall determine whether such dividends are to be reinvested in Shares
(which shall be held as additional Shares of Performance-Based Restricted Stock)
or held in cash.  Payment of deferred dividends in respect of Shares of
Performance-Based Restricted Stock (whether held in cash or in additional Shares
of Performance-Based Restricted Stock) shall be made upon the lapsing of
restrictions imposed on the Performance-Based Restricted Stock in respect of
which the deferred dividends were paid, and any dividends deferred in respect of
any Performance-Based Restricted Stock shall be forfeited upon the forfeiture of
such Performance-Based Restricted Stock.

(d) Delivery of Shares.  Upon the lapse of the restrictions on Shares of
Performance-Based Restricted Stock awarded hereunder, the Committee shall cause
a stock certificate or evidence of book entry Shares to be delivered to the
Participant with respect to such Shares, free of all restrictions hereunder.

9.3. Performance Objectives.  

(a) Establishment.  With respect to any Performance Awards intended to
constitute Performance-Based Compensation, Performance Objectives for
Performance Awards may be expressed in terms of (i) earnings per share; (ii)
operating income; (iii) return on equity or assets; (iv) cash flow; (v) net cash
flow; (vi) cash flow from operations; (vii) EBITDA and/or adjusted EBITDA;
(viii) revenue growth, product revenue and/or comparable sales growth; (ix)
revenue ratios; (x) cost reductions; (xi) cost ratios or margins; (xii) overall
revenue or sales growth; (xiii) expense reduction or management; (xiv) market
position or market share; (xv) total shareholder return; (xvi) return on
investment; (xvii) earnings before interest and taxes (EBIT); (xviii) net income
(before or after taxes); (xix) return on assets or net assets; (xx) economic
value added; (xxi)

18

 

--------------------------------------------------------------------------------

 



shareholder value added; (xxii) cash flow return on investment; (xxiii) net
operating profit; (xxiv) net operating profit after tax; (xxv) return on
capital; (xxvi) return on invested capital; (xxvii) customer growth; (xxviii)
supply chain achievements, (xxix) financial ratios, including those measuring
liquidity, activity, profitability or leverage; (xxx) financing and other
capital raising transactions (xxxi) strategic partnerships or transactions; or
(xxxii) any combination of the foregoing.  With respect to Performance Awards
not intended to constitute Performance-Based Compensation, Performance
Objectives may be based on any of the foregoing or any other performance
criteria as may be established by the Committee.  Performance Objectives may be
in respect of the performance of the Company, any of its Subsidiaries, any of
its Divisions or any combination thereof.  Performance Objectives may be
absolute or relative (to prior performance of the Company or to the performance
of one or more other entities or external indices) and may be expressed in terms
of a progression within a specified range.  In the case of a Performance Award
which is intended to constitute Performance-Based Compensation, the Performance
Objectives with respect to a Performance Cycle shall be established in writing
by the Committee by the earlier of (i) the date on which a quarter of the
Performance Cycle has elapsed and (ii) the date which is ninety (90) days after
the commencement of the Performance Cycle and in any event while the performance
relating to the Performance Objectives remains substantially uncertain. 

(b) Effect of Certain Events.  The Committee may, at the time the Performance
Objectives in respect of a Performance Award are established, provide for the
manner in which performance will be measured against the Performance Objectives
to reflect the impact of specified events, including any one or more of the
following with respect to the Performance Period (i) the gain, loss, income or
expense resulting from changes in accounting principles or tax laws that become
effective during the Performance Period; (ii) the gain, loss, income or expense
reported publicly by the Company with respect to the Performance Period that are
extraordinary or unusual in nature or infrequent in occurrence; (iii) the gains
or losses resulting from and the direct expenses incurred in connection with,
the disposition of a business, or the sale of investments or non-core assets;
(iv) the gain or loss from all or certain claims and/or litigation and all or
certain insurance recoveries relating to claims or litigation; or (v) the impact
of investments or acquisitions made during the year or, to the extent provided
by the Committee, any prior year.  The events may relate to the Company as a
whole or to any part of the Company’s business or operations, as determined by
the Committee at the time the Performance Objectives are established.  Any
adjustments based on the effect of certain events are to be determined in
accordance with generally accepted accounting principles and standards, unless
another objective method of measurement is designated by the Committee and, in
respect of Performance Awards intended to constitute Performance-Based
Compensation, such adjustments shall be permitted only to the extent permitted
under Section 162(m) without adversely affecting the treatment of any
Performance Award as Performance-Based Compensation.

(c) Determination of Performance.  Prior to the vesting, payment, settlement or
lapsing of any restrictions with respect to any Performance Award, the Committee
shall certify in writing that the applicable Performance Objectives have been
satisfied to the extent necessary for such Award to qualify as Performance-Based

19

 

--------------------------------------------------------------------------------

 



Compensation.  In respect of a Performance Award, the Committee may, in its sole
discretion, (i) reduce the amount of cash paid or number of Shares to be issued
or that have been issued and that become vested or on which restrictions lapse,
and/or (ii) establish rules and procedures that have the effect of limiting the
amount payable to any Participant to an amount that is less than the amount that
otherwise would be payable under an Award granted under this Section 9. The
Committee may exercise such discretion in a non-uniform manner among
Participants.  The Committee shall not be entitled to exercise any discretion
otherwise authorized hereunder with respect to any Performance Award intended to
constitute Performance-Based Compensation if the ability to exercise such
discretion or the exercise of such discretion itself would cause the
compensation attributable to such Awards to fail to qualify as Performance-Based
Compensation. 

(d) Effect of Change in Control.  Any specific terms applicable to a Performance
Award in the event of a Change in Control and not otherwise provided in the Plan
shall be set forth in the applicable Award Agreement.

10.



Share Awards.

The Committee may grant a Share Award to any Eligible Individual on such terms
and conditions as the Committee may determine in its sole discretion.  Share
Awards may be made as additional compensation for services rendered by the
Eligible Individual or may be in lieu of cash or other compensation to which the
Eligible Individual is entitled from the Company. Any dividend payable in
respect of a Share Award that vests based on the achievement of performance
goals shall be subject to restrictions and risk of forfeiture to the same extent
as the Share Award with respect to which such dividends are payable. 

11.



Effect of Termination of Employment; Transferability. 

11.1. Termination.The Award Agreement evidencing the grant of each Award shall
set forth the terms and conditions applicable to such Award upon Termination,
which shall be as the Committee may, in its discretion, determine at the time
the Award is granted or at anytime thereafter. 

11.2. Transferability of Awards and Shares.

(a) Non-Transferability of Awards.  Except as set forth in Section 11.2(c) or
(d) or as otherwise permitted by the Committee and as set forth in the
applicable Award Agreement, either at the time of grant or at anytime
thereafter, no Award (other than Restricted Stock, Performance-Based Restricted
Stock, and Share Awards with respect to which the restrictions have lapsed)
shall be (i) sold, transferred or otherwise disposed of, (ii) pledged or
otherwise hypothecated or (iii) subject to attachment, execution or levy of any
kind; and any purported transfer, pledge, hypothecation, attachment, execution
or levy in violation of this Section 11.2 shall be null and void.

(b) Restrictions on Shares.  The Committee may impose such restrictions on any
Shares acquired by a Participant under the Plan as it may deem advisable,
including, without limitation, minimum holding period requirements, restrictions
under applicable federal securities laws, restrictions under the requirements of

20

 

--------------------------------------------------------------------------------

 



any stock exchange or market upon which such Shares are then listed or traded
and restrictions under any blue sky or state securities laws applicable to such
Shares.

(c) Transfers By Will or by Laws of Descent or Distribution.  Any Award may be
transferred by will or by the laws of descent or distribution; provided,
however, that (i) any transferred Award will be subject to all of the same terms
and conditions as provided in the Plan and the applicable Award Agreement; and
(ii) the Participant’s estate or beneficiary appointed in accordance with this
Section 11.2(c) will remain liable for any withholding tax that may be imposed
by any federal, state or local tax authority. 

(d) Beneficiary Designation.  To the extent permitted by applicable law, the
Company may from time to time permit each Participant to name one or more
individuals (each, a “Beneficiary”) to whom any benefit under the Plan is to be
paid or who may exercise any rights of the Participant under any Award granted
under the Plan in the event of the Participant’s death before he or she receives
any or all of such benefit or exercises such Award.  Each such designation shall
revoke all prior designations by the same Participant, shall be in a form
prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Company during the Participant’s lifetime.  In
the absence of any such designation or if any such designation is not effective
under applicable law as determined by the Committee, benefits under Awards
remaining unpaid at the Participant’s death and rights to be exercised following
the Participant’s death shall be paid to or exercised by the Participant’s
estate. 

12.



Adjustment upon Changes in Capitalization.

12.1. In the event that (a) the outstanding Shares are changed into or exchanged
for a different number or kind of Shares or other stock or securities or other
equity interests of the Company or another corporation or entity, whether
through merger, consolidation, reorganization, recapitalization,
reclassification, stock dividend, stock split, reverse stock split, substitution
or other similar corporate event or transaction or (b) there is an extraordinary
dividend or distribution by the Company in respect of its Shares or other
capital stock or securities convertible into capital stock in cash, securities
or other property (any event described in (a) or (b), an “Adjustment Event”),
the Committee shall determine the appropriate adjustments to (i) the maximum
number and kind of shares of stock or other securities or other equity interests
as to which Awards may be granted under the Plan, (ii) the maximum number and
class of Shares or other stock or securities that may be issued upon exercise of
Incentive Stock Options, (iii) the number and kind of Shares or other securities
covered by any or all outstanding Awards that have been granted under the Plan,
(iv) the Option Price of outstanding Options and the Base Price of outstanding
Stock Appreciation Rights, and (v) the Performance Objectives applicable to
outstanding Performance Awards.

12.2. Any such adjustment in the Shares or other stock or securities (a) subject
to outstanding Incentive Stock Options (including any adjustments in the
exercise price) shall be made in a manner intended not to constitute a
modification as defined by Section 424(h)(3) of the Code and only to the extent
otherwise permitted by Sections 422 and 424 of the Code, (b) subject to
outstanding Awards that are intended to qualify as Performance-Based
Compensation shall be made in a manner intended not to adversely affect the
treatment of the Awards as Performance-

21

 

--------------------------------------------------------------------------------

 



Based Compensation and (c) with respect to any Award that is not subject to
Section 409A, in a manner intended not to subject the Award to Section 409A and,
with respect to any Award that is subject to Section 409A, in a manner intended
to comply with Section 409A.

12.3. If, by reason of an Adjustment Event, pursuant to an Award, a Participant
shall be entitled to, or shall be entitled to exercise an Award with respect to,
new, additional or different shares of stock or securities of the Company or any
other corporation, such new, additional or different shares shall thereupon be
subject to all of the conditions, restrictions and performance criteria which
were applicable to the Shares subject to the Award prior to such Adjustment
Event, as may be adjusted in connection with such Adjustment Event in accordance
with this Section 12.

13.



Effect of Certain Transactions.

13.1. Except as otherwise provided in the applicable Award Agreement, in
connection a Corporate Transaction, either: 

(a) outstanding Awards shall, unless otherwise provided in connection with the
Corporate Transaction, continue following the Corporate Transaction and shall be
adjusted if and as provided for in the agreement or plan (in the case of a
liquidation or dissolution) entered into or adopted in connection with the
Corporate Transaction (the “Transaction Agreement”), which may include, in the
sole discretion of the Committee or the parties to the Corporate Transaction,
the assumption or continuation of such Awards by, or the substitution for such
Awards of new awards of, the surviving, successor or resulting entity, or a
parent or subsidiary thereof, with such adjustments as to the number and kind of
shares or other securities or property subject to such new awards, exercise
prices and other terms of such new awards as the Committee or the parties to the
Corporate Transaction shall agree, or 

(b) outstanding Awards shall terminate upon the consummation of the Corporate
Transaction; provided, however, that vested Awards shall not be terminated
without:

(i) in the case of vested Options and Stock Appreciation Rights (including those
Options and Stock Appreciation Rights that would become vested upon the
consummation of the Corporate Transaction), (1) providing the holders of
affected Options and Stock Appreciation Rights a period of at least fifteen (15)
calendar days prior to the date of the consummation of the Corporate Transaction
to exercise the Options and Stock Appreciation Rights, or (2) providing the
holders of affected Options and Stock Appreciation Rights payment (in cash or
other consideration upon or immediately following the consummation of the
Corporate Transaction, or, to the extent permitted by Section 409A, on a
deferred basis) in respect of each Share covered by the Option or Stock
Appreciation Rights being cancelled an amount equal to the excess, if any, of
the per Share price to be paid or distributed to stockholders in the Corporate
Transaction (the value of any non-cash consideration to be determined by the
Committee in good faith) over the Option Price of the Option or the Base Price
of the Stock Appreciation Rights, or



22

 

--------------------------------------------------------------------------------

 



(ii) in the case of vested Awards other than Options or Stock Appreciation
Rights (including those Awards that would become vested upon the consummation of
the Corporate Transaction), providing the holders of affected Awards payment (in
cash or other consideration upon or immediately following the consummation of
the Corporate Transaction, or, to the extent permitted by Section 409A, on a
deferred basis) in respect of each Share covered by the Award being cancelled of
the per Share price to be paid or distributed to stockholders in the Corporate
Transaction, in each case with the value of any non-cash consideration to be
determined by the Committee in good faith. 

(c) For the avoidance of doubt, if the amount determined pursuant to clause
(b)(i)(2) above is zero or less, the affected Option or Stock Appreciation
Rights may be terminated without any payment therefor.

13.2. Without limiting the generality of the foregoing or being construed as
requiring any such action, in connection with any such Corporate Transaction the
Committee may, in its sole and absolute discretion, cause any of the following
actions to be taken effective upon or at any time prior to any Corporate
Transaction (and any such action may be made contingent upon the occurrence of
the Corporate Transaction):

(a) cause any or all unvested Options and Stock Appreciation Rights to become
fully vested and immediately exercisable (as applicable) and/or provide the
holders of such Options and Stock Appreciation Rights a reasonable period of
time prior to the date of the consummation of the Corporate Transaction to
exercise the Options and Stock Appreciation Rights;  

(b) with respect to unvested Options and Stock Appreciation Rights that are
terminated in connection with the Corporate Transaction, provide to the holders
thereof a payment (in cash and/or other consideration) in respect of each Share
covered by the Option or Stock Appreciation Right being terminated in an amount
equal to all or a portion of the excess, if any, of the per Share price to be
paid or distributed to stockholders in the Corporate Transaction (the value of
any non-cash consideration to be determined by the Committee in good faith) over
the exercise price of the Option or the Base Price of the Stock Appreciation
Right, which may be paid in accordance with the vesting schedule of the Award as
set forth in the applicable Award Agreement, upon the consummation of the
Corporate Transaction or, to the extent permitted by Section 409A, at such other
time or times as the Committee may determine;

(c) with respect to unvested Awards (other than Options or Stock Appreciation
Rights) that are terminated in connection with the Corporate
Transaction, provide to the holders thereof a payment (in cash and/or other
consideration) in respect of each Share covered by the Award being
terminated in an amount equal to all or a portion of the per Share price to be
paid or distributed to stockholders in the Corporate Transaction (the value of
any non-cash consideration to be determined by the Committee in good faith),
which may be paid in accordance with the vesting schedule of the Award as set
forth in the applicable Award Agreement, upon the consummation of the Corporate

23

 

--------------------------------------------------------------------------------

 



Transaction or, to the extent permitted by Section 409A, at such other time or
times as the Committee may determine. 

(d) For the avoidance of doubt, if the amount determined pursuant to clause (b)
above is zero or less, the affected Option or Stock Appreciation Rights may be
terminated without any payment therefor.

13.3. Notwithstanding anything to the contrary in this Plan or any Agreement,

(a) the Committee may, in its sole discretion, provide in the Transaction
Agreement or otherwise for different treatment for different Awards or Awards
held by different Participants and, where alternative treatment is available for
a Participant’s Awards, may allow the  Participant to choose which treatment
shall apply to such Participant's Awards;  

(b) any action permitted under this Section 13 may be taken without the need for
the consent of any Participant.  To the extent a Corporate Transaction also
constitutes an Adjustment Event and action is taken pursuant to this Section
13 with respect to an outstanding Award, such action shall conclusively
determine the treatment of such Award in connection with such Corporate
Transaction notwithstanding any provision of the Plan to the contrary (including
Section 12).

(c) to the extent the Committee chooses to make payments to affected
Participants pursuant to Section 13.1(b)(i)(2) or (ii) or Section 13.2(b) or (c)
above, any Participant who has not returned any letter of transmittal or similar
acknowledgment that the Committee requires be signed in connection with such
payment within the time period established by the Committee for returning any
such letter or similar acknowledgement shall forfeit his or her right to any
payment and his or her associated Awards may be cancelled without any payment
therefor.

14.



Interpretation.

14.1. Section 16 Compliance.  The Plan is intended to comply with Rule 16b-3
promulgated under the Exchange Act and the Committee shall interpret and
administer the provisions of the Plan or any Award Agreement in a manner
consistent therewith.  Any provisions inconsistent with such Rule shall be
inoperative and shall not affect the validity of the Plan. 

14.2. Compliance with Section 409A.  All Awards granted under the Plan are
intended either not to be subject to Section 409A or, if subject to Section
409A, to be administered, operated and construed in compliance with Section
409A.  Notwithstanding this or any other provision of the Plan or any Award
Agreement to the contrary, the Committee may amend the Plan or any Award granted
hereunder in any manner or take any other action that it determines, in its sole
discretion, is necessary, appropriate or advisable (including replacing any
Award) to cause the Plan or any Award granted hereunder to comply with Section
409A and all regulations and other guidance issued thereunder or to not be
subject to Section 409A.  Any such action, once taken, shall be deemed to be
effective from the earliest date necessary to avoid a violation of Section 409A
and shall be final, binding and conclusive on all Eligible Individuals and other
individuals having or claiming any right or interest under the Plan.



24

 

--------------------------------------------------------------------------------

 



14.3. Section 162(m).  

(a) Performance-Based Compensation Awards.     Unless otherwise determined by
the Committee in its sole discretion and subject to Section 14.3(b), each
Performance Award granted to an Eligible Individual who is also a Covered
Employee, and each Option and Stock Appreciation Right (whether or not granted
to a Covered Employee), is intended to constitute Performance-Based
Compensation;  provided, that no Award granted following the Transition Period
shall be intended to constitute Performance-Based Compensation unless the
stockholder approval and other requirements of Section 162(m) to enable Awards
to qualify as Performance-Based Compensation have been satisfied.    If any
provision of the Plan or any Award Agreement relating to an Award that is
intended to constitute Performance-Based Compensation does not comply or is
inconsistent with Section 162(m), such provision shall be construed or deemed
amended to the extent necessary to conform to such requirements and, in the case
of any Performance Award, no provision of the Plan or any Award Agreement shall
be deemed to confer upon the Committee any discretion to increase the amount of
compensation otherwise payable in connection with any such Award upon the
attainment of the Performance Objectives. 

(b) Section 162(m) Transition Period. 

(i) With respect to Options, Stock Appreciation Rights, Restricted Stock and
Performance-Based Restricted Stock granted during the Transition Period
(“Transition Awards”), the Company intends to rely, to the maximum extent
possible, on the transition relief provided in Treas. Reg. §1.162-27(f). 
Accordingly, to the extent such relief from the application of Section 162(m) is
available, the requirements in this Plan applicable to Awards intended to
constitute Performance-Based Compensation shall not apply to Transition Awards
which, without limiting the generality of the foregoing, include the provisions
of Section 4.2 and those provisions of Sections 3.1(b), 3.3(a) and 9 that apply
only to Awards intended to constitute Performance-Based Compensation. 

(ii) With respect to Awards other than Transition Awards granted during the
Transition Period and which are not settled or paid prior to the end of the
Transition Period, and with respect to all Awards granted following the
Transition Period, the stockholder approval and other requirements of Section
162(m) must be satisfied with respect to any Awards intended to qualify as
Performance-Based Compensation.

15.



Term; Plan Termination and Amendment of the Plan; Modification of Awards.

15.1. Term.  The Plan shall terminate on the Plan Termination Date and no Award
shall be granted after that date.  The applicable terms of the Plan and any
terms and conditions applicable to Awards granted prior to the Plan Termination
Date shall survive the termination of the Plan and continue to apply to such
Awards.



25

 

--------------------------------------------------------------------------------

 



15.2. Plan Amendment or Plan Termination.  The Board may earlier terminate the
Plan and the Board may at any time and from time to time amend, modify or
suspend the Plan; provided, however, that:

(a) except as otherwise provided in Section ‎14.2, no such amendment,
modification, suspension or termination shall materially and adversely alter any
Awards theretofore granted under the Plan, except with the consent of the
Participant, nor shall any amendment, modification, suspension or termination
deprive any Participant of any Shares which he or she may have acquired through
or as a result of the Plan; and

(b) to the extent necessary under any applicable law, regulation or exchange
requirement or as provided in Section ‎3.7, no other amendment shall be
effective unless approved by the stockholders of the Company in accordance with
applicable law, regulation or exchange requirement.

15.3. Modification of Awards.  No modification of an Award shall materially and
adversely alter or impair any rights or obligations under the Award without the
consent of the Participant.

16.



Non-Exclusivity of the Plan.

The adoption of the Plan by the Board shall not be construed as amending,
modifying or rescinding any previously approved incentive arrangement or as
creating any limitations on the power of the Board to adopt such other incentive
arrangements as it may deem desirable, including, without limitation, the
granting of stock options otherwise than under the Plan, and such arrangements
may be either applicable generally or only in specific cases.  

17.



Limitation of Liability.

As illustrative of the limitations of liability of the Company, but not intended
to be exhaustive thereof, nothing in the Plan shall be construed to:

(a) give any person any right to be granted an Award other than at the sole
discretion of the Committee;

(b) limit in any way the right of the Company or any of its Subsidiaries to
terminate the employment of or the provision of services by any person at any
time;

(c) be evidence of any agreement or understanding, express or implied, that the
Company will pay any person at any particular rate of compensation or for any
particular period of time; or

(d) be evidence of any agreement or understanding, express or implied, that the
Company will employ any person at any particular rate of compensation or for any
particular period of time.



26

 

--------------------------------------------------------------------------------

 



18.



Regulations and Other Approvals; Governing Law.

18.1. Governing Law.  Except as to matters of federal law, the Plan and the
rights of all persons claiming hereunder shall be construed and determined in
accordance with the laws of the State of Delaware without giving effect to
conflicts of laws principles thereof.

18.2. Compliance with Law.  

(a) The obligation of the Company to sell or deliver Shares with respect to
Awards granted under the Plan shall be subject to all applicable laws, rules and
regulations, including all applicable federal and state securities laws, and the
obtaining of all such approvals by governmental agencies as may be deemed
necessary or appropriate by the Committee.

(b) The Board may make such changes as may be necessary or appropriate to comply
with the rules and regulations of any government authority or to obtain for
Eligible Individuals granted Incentive Stock Options the tax benefits under the
applicable provisions of the Code and regulations promulgated thereunder.

(c) Each grant of an Award and the issuance of Shares or other settlement of the
Award is subject to compliance with all applicable federal, state and foreign
law.  Further, if at any time the Committee determines, in its discretion, that
the listing, registration or qualification of Shares issuable pursuant to the
Plan is required by any securities exchange or under any federal, state or
foreign law, or that the consent or approval of any governmental regulatory body
is necessary or desirable as a condition of, or in connection with, the grant of
an Award or the issuance of Shares, no Awards shall be or shall be deemed to be
granted or payment made or Shares issued, in whole or in part, unless listing,
registration, qualification, consent or approval has been effected or obtained
free of any conditions that are not acceptable to the Committee.  Any person
exercising an Option or receiving Shares in connection with any other Award
shall make such representations and agreements and furnish such information as
the Board or Committee may request to assure compliance with the foregoing or
any other applicable legal requirements.

18.3. Transfers of Plan Acquired Shares.  Notwithstanding anything contained in
the Plan or any Award Agreement to the contrary, in the event that the
disposition of Shares acquired pursuant to the Plan is not covered by a then
current registration statement under the Securities Act and is not otherwise
exempt from such registration, such Shares shall be restricted against transfer
to the extent required by the Securities Act and Rule 144 or other regulations
promulgated thereunder.  The Committee may require any individual receiving
Shares pursuant to an Award granted under the Plan, as a condition precedent to
receipt of such Shares, to represent and warrant to the Company in writing that
the Shares acquired by such individual are acquired without a view to any
distribution thereof and will not be sold or transferred other than pursuant to
an effective registration thereof under the Securities Act or pursuant to an
exemption applicable under the Securities Act or the rules and regulations
promulgated thereunder.  The certificates evidencing any of such Shares shall be
appropriately amended or have an appropriate legend placed thereon to reflect
their status as restricted securities as aforesaid.



27

 

--------------------------------------------------------------------------------

 



19.



Miscellaneous.

19.1. Award Agreements. Each Award Agreement shall either be (a) in writing in a
form approved by the Committee and executed on behalf of the Company by an
officer duly authorized to act on its behalf, or (b) an electronic notice in a
form approved by the Committee and recorded by the Company (or its designee) in
an electronic recordkeeping system used for the purpose of tracking Awards as
the Committee may provide. If required by the Committee, an Award Agreement
shall be executed or otherwise electronically accepted by the recipient of the
Award in such form and manner as the Committee may require.  The Committee may
authorize any officer of the Company to execute any or all Award Agreements on
behalf of the Company. 

19.2. Forfeiture Events; Clawback.

(a) Forfeiture Events.  The Committee may specify in an Award Agreement that the
Participant’s rights, payments, and benefits with respect to an Award shall be
subject to reduction, cancellation, forfeiture, clawback or recoupment upon the
occurrence of certain specified events or as required by law, in addition to any
otherwise applicable forfeiture provisions that apply to the Award.

(b) Accounting Restatement. If a Participant receives compensation pursuant to
an Award under the Plan based on financial statements that are subsequently
required to be restated in a way that would decrease the value of such
compensation, the Participant will, to the extent not otherwise prohibited by
law, upon the written request of the Company, forfeit and repay to the Company
the difference between what the Participant received and what the Participant
should have received based on the accounting restatement, in accordance with (i)
the Company’s compensation recovery, “clawback” or similar policy, as may be in
effect from time to time and (ii) any compensation recovery, “clawback” or
similar policy made applicable by law including the provisions of Section 954 of
the Dodd-Frank Wall Street Reform and Consumer Protection Act and the rules,
regulations and requirements adopted thereunder by the Securities and Exchange
Commission and/or any national securities exchange on which the Company’s equity
securities may be listed (the “Policy”). By accepting an Award hereunder, the
Participant acknowledges and agrees that the Policy shall apply to such Award,
and all incentive-based compensation payable pursuant to such Award shall be
subject to forfeiture and repayment pursuant to the terms of the Policy.

19.3. Multiple Agreements.  The terms of each Award may differ from other Awards
granted under the Plan at the same time or at some other time.  The Committee
may also grant more than one Award to a given Eligible Individual during the
term of the Plan, either in addition to or, subject to Section ‎3.7, in
substitution for one or more Awards previously granted to that Eligible
Individual.

19.4. Withholding of Taxes.  The Company or any of its Subsidiaries may withhold
from any payment of cash or Shares to a Participant or other Person under the
Plan an amount sufficient to cover any withholding taxes which may become
required with respect to such payment or take any other action it deems
necessary to satisfy any income or other tax withholding requirements as a
result of the grant, exercise, vesting or settlement of any Award under the
Plan. 

28

 

--------------------------------------------------------------------------------

 



The Company or any of its Subsidiaries shall have the right to require the
payment of any such taxes or to withhold from wages or other amounts otherwise
payable to a Participant or other Person, and require that the Participant or
other Person furnish all information deemed necessary by the Company or any of
its Subsidiaries to meet any tax reporting obligation as a condition to exercise
or before making any payment or the issuance or release of any Shares pursuant
to an Award.  If the Participant or other Person shall fail to make such tax
payments as are required, the Company or its Subsidiaries shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment of
any kind otherwise due to such Participant or other Person or to take such other
action as may be necessary to satisfy such withholding obligations.  If
specified in an Award Agreement at the time of grant or otherwise approved by
the Committee in its sole discretion, a Participant may, in satisfaction of his
or her obligation to pay withholding taxes in connection with the exercise,
vesting or other settlement of an Award, elect to (i) make a cash payment to the
Company, (ii) have withheld a portion of the Shares then issuable to him or her
or (iii) deliver Shares owned by the Participant prior to the exercise, vesting
or other settlement of an Award, in each case having an aggregate Fair Market
Value equal to the withholding taxes.  To the extent that Shares are used to
satisfy withholding obligations of a Participant pursuant to this Section 19.4
(whether previously-owned Shares or Shares withheld from an Award), they may
only be used to satisfy the minimum tax withholding required by law (or such
other amount as will not have any adverse accounting impact as determined by the
Committee).

19.5. Disposition of ISO Shares.If a Participant makes a disposition, within the
meaning of Section 424(c) of the Code and regulations promulgated thereunder, of
any Share or Shares issued to such Participant pursuant to the exercise of an
Incentive Stock Option within the two-year period commencing on the day after
the date of the grant or within the one-year period commencing on the day after
the date of transfer of such Share or Shares to the Participant pursuant to such
exercise, the Participant shall, within ten (10) days of such disposition,
notify the Company thereof, by delivery of written notice to the Company at its
principal executive office.

19.6. Plan Unfunded.  The Plan shall be unfunded. Except for reserving a
sufficient number of authorized Shares to the extent required by law to meet the
requirements of the Plan, the Company shall not be required to establish any
special or separate fund or to make any other segregation of assets to assure
payment of any Award granted under the Plan.

 

 

 

29

 

--------------------------------------------------------------------------------